In a family offense proceeding pursuant to Family Court Act article 8, the father appeals, by permission, from an order of the Family Court, Dutchess County (Brands, J.), dated June 12, 2003, which, after a hearing, extended a temporary order of protection against him until June 12, 2004.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from has expired by its own terms. Accordingly, the appeal must be dismissed as academic (see Levande v Levande, 308 AD2d 450, 451 [2003]).
Counsel’s application for leave to withdraw as counsel is granted (cf. Anders v California, 386 US 738 [1967]; Matter of Mejias v Aleman, 10 AD3d 421 [2004]). Adams, J.P., Krausman, Rivera and Fisher, JJ., concur.